Name: Commission Implementing Decision (EU) 2016/1373 of 11 August 2016 approving the Network Performance Plan for the second reference period of the Single European Sky performance scheme (2015-2019) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: transport policy;  EU institutions and European civil service;  information technology and data processing;  air and space transport;  international law
 Date Published: 2016-08-12

 12.8.2016 EN Official Journal of the European Union L 217/51 COMMISSION IMPLEMENTING DECISION (EU) 2016/1373 of 11 August 2016 approving the Network Performance Plan for the second reference period of the Single European Sky performance scheme (2015-2019) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11(1) thereof, Having regard to Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (2), and in particular Article 6(d) thereof, Whereas: (1) In accordance with Commission Regulation (EU) No 677/2011 (3), the Network Manager is to contribute to the implementation of the performance scheme. (2) In accordance with Implementing Regulation (EU) No 390/2013, the Network Manager drew up the Network Performance Plan for the second reference period of the Single European Sky performance scheme (2015-2019) and submitted it to the Commission. (3) The Commission, assisted by the Performance Review Body, has assessed the Network Performance Plan against the Union-wide performance targets and, mutatis mutandis, the criteria laid down in Annex IV to Implementing Regulation (EU) No 390/2013, as well as the other requirements of that Regulation. (4) That assessment has shown that the Network Performance Plan is in accordance with those targets, criteria and requirements. In particular, as regards the key performance areas of safety, environment and capacity, the targets set out in the plan are equal to the respective Union-wide targets and they are consequently consistent with those Union-wide targets. As regards the key performance area of cost-efficiency, the targets set out in the plan are also consistent with the Union-wide targets, given that the trend of determined unit cost reduction is above the Union-wide target. (5) It is therefore appropriate for the Commission to approve the final version of the Network Performance Plan, in its edition of June 2015, as drawn up by the Network Manager and submitted to the Commission, HAS ADOPTED THIS DECISION: Article 1 The Network Performance Plan for the second reference period of the Single European Sky performance scheme (2015-2019), in its edition of June 2015, as submitted by the Network Manager, is approved. Article 2 This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Done at Brussels, 11 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 1. (2) OJ L 128, 9.5.2013, p. 1. (3) Commission Regulation (EU) No 677/2011 of 7 July 2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions and amending Regulation (EU) No 691/2010 (OJ L 185, 15.7.2011, p. 1).